GLASS-COATED ALUMINUM NITRIDE PARTICLES, METHOD FOR PRODUCING SAME, AND HEAT DISSIPATING RESIN COMPOSITION CONTAINING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 6/10/2021:
Claims 16 and 17 have been added; no claims have been amended. No new matter has been entered.
Previous rejections under 35 USC 103 have been upheld.

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
The Applicant discloses: “Kato does not disclose or suggest a fused silica coating on aluminum nitride (shown in Sasaki) or a Si-Al-O-N layer coating on aluminum nitride (shown in Howard). As recited in claim 2 of Kato, the basic concept of Kato is to mix only spherical aluminum nitride granules and boron nitride powder. Therefore, Kato does not suggest or lead one of ordinary skill to add any material (e.g., fused silica) other than the spherical aluminum nitride granules and the boron nitride powder.
Kato also does not disclose or suggest putting a coating on aluminum nitride particles.
Therefore, it would not have been obvious to modify the invention of Sasaki and the invention of Howard with the invention of Kato, since Kato does not disclose or suggest a fused silica coating or Si-Al-O-N layer coating, nor does it disclose or suggest any coating whatsoever.”
The Examiner respectfully traverses. Paragraphs 10-12 of Kato disclose the addition of other materials to the mixture and as such it is open for modification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 5-247181 A) and further in view of Howard (US 5,234,712) and further in view of Kato et al. (JP 2017-036183 A).
Regarding claim 1, Sasaki et al. teach glass-coated aluminum nitride particles comprising aluminum nitride particles (Abstract discloses silica-coated aluminum nitride powder.), and
a glass phase covering at least a part of a surface of the aluminum nitride particles (Abstract discloses silica-coated aluminum nitride powder.), wherein the glass phase is a composition comprising at least a glass component (Abstract and paragraph 0011 disclose silica which is a component of glass.), and the aluminum nitride particles have a volume cumulative d50 of 10 µm to 200 µm (Paragraph 0011 discloses 10-50 microns.)
However, Sasaki et al. do not teach the composition comprising the glass component further comprises boron nitride particles or the composition comprising the glass component has a ratio of 0.2 parts by weight to 5.0 parts by weight with respect to 100 parts by weight of the aluminum nitride particles.
Howard et al. teach aluminum nitride particles (Abstract) being coated with a silicate component (Abstract). Further, composition comprising the glass component has a ratio of 0.2 parts by weight to 5.0 parts by weight with respect to 100 parts by weight of the aluminum nitride particles (Table 1 discloses 0-25 wt.% silicate.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki with Howard in order to obtain a moisture resistant compound.
However, neither Sasaki nor Howard teach the composition comprising the glass component further comprises boron nitride particles.
Kato et al. teach aluminum nitride particles containing boron nitride (Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki and Howard with Kato in order to improve filling properties.
Regarding claim 3, the combination of Sasaki, Howard, and Kato teach the glass-coated aluminum nitride particles according to claim 1. Further, Kato teaches wherein the boron nitride particles have a ratio of 0.1 parts by weight to 10.0 parts by weight with respect to 100 parts by weight of the aluminum nitride particles (Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki and Howard with Kato in order to improve filling properties.
Regarding claim 4, the combination of Sasaki, Howard, and Kato teach the glass-coated aluminum nitride particles according to claim 1. Further, Kato teaches wherein an average aspect ratio of the aluminum nitride particles is 0.8 or more (Claim 1 discloses spherical shaped particles which would yield an aspect ratio of 1.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sasaki and Howard with Kato in order to improve filling properties.
Regarding claim 15, Sasaki et al., in combination of Howard and Kato, teach a heat dissipating resin composition comprising the glass-coated aluminum nitride particles according to claim 1 (Abstract).

Allowable Subject Matter
Claims 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Kato states, in claim 1, that 0.2 parts by weight or more and less than 1 part by weight of boron nitride particles are mixed with 100 parts by weight of spherical aluminum nitride granules. Kato also states, in paragraph [0011], that, if the boron nitride particles are added in an amount of 1 part by weight or more, the viscosity of the mixture of the materials and resin will increase during kneading, which makes it impossible to pack a sufficient amount of the aluminum nitride filler. According to Kato, therefore, the amount of the boron nitride particles must be 0.2 parts by weight or more and less than 1 part by weight based on 100 parts by weight of the aluminum nitride particles and should not be 1 part by weight or more.
Further, the subject matter of claim 17 is not taught in any of the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729